Title: From George Washington to William Peartree Smith, 28 January 1783
From: Washington, George
To: Smith, William Peartree


                        
                            Sir
                            Head Qrs Jany 28. 1783
                        
                        I delayed answering your Letter of the 5 Instant—only ‘till I could cause the necessary inquiries to be made
                            respecting Wm Deane.
                        I am now to inform you that orders are given to have his discharge made out and I wish he may prove a
                            consolation to his Parent. with great regard I am Sir Your most Obed.
                    